UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7318



DAVID ISAIAH GARRIS,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-05-481-8-AW)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Isaiah Garris, Appellant Pro Se.   Ariana Wright Arnold,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             David Isaiah Garris, a District of Columbia prisoner

housed in a federal institution in Maryland, seeks to appeal the

district court’s order dismissing his 28 U.S.C. § 2241 (2000)

habeas corpus petition.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); see Madley v. United States Parole

Comm’n, 278 F.3d 1306, 1310 (D.C. Cir. 2002) (reasoning that

District of Columbia is a “state” court for purposes of § 2253(c),

and while a parole determination claim does not attack the original

conviction     or   sentence,    it    nevertheless        “arises      out    of”        the

original state process).         A certificate of appealability will not

issue   absent      “a   substantial      showing         of    the    denial        of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that    the    district       court’s         assessment       of        his

constitutional      claims     is     debatable      or    wrong      and     that        any

dispositive procedural rulings by the district court also are

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Garris has not made the

requisite     showing.       Accordingly,       we    deny      a     certificate         of

appealability and dismiss the appeal.                     We dispense with oral


                                       - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -